ORDER
BUA, District Judge.
Defendant Orlando Nunez petitions this court for a reduction in sentence pursuant to Fed.R.Crim.P. 35(b). Nunez’s motion was filed in accordance with the rule applicable to offenses committed before November 1, 1987.
“Rule 35 motions, ... should ... deal either with matters wholly misperceived by the Court the first time around ... or with unforeseen developments occurring since the original decision was reached.” United States v. Dunn, 585 F.Supp. 1365, 1366 (N.D.Ill.1984). Defendant Nunez claims that he is entitled to a reduction in sentence because of the Seventh Circuit’s decision in United States v. Townsend, 924 F.2d 1385 (7th Cir.1991), his recent religious dedication, his securing of an offer of post-release employment, and the effect his imprisonment has had on his family. The court disagrees.
The Seventh Circuit in Townsend may have found that Nunez was not part of the single, ongoing conspiracy, but it in no way absolved Nunez of all conspiracy guilt. To the contrary, the Seventh Circuit explicitly found that the evidence established that Nunez conspired with Marquez to distribute narcotics. Townsend, 924 F.2d at 1399. In fact, the court found that the evidence against Nunez sufficed to support his conspiracy conviction. Id. at 1411. The sentence imposed on Nunez was based, in part, on a finding that Nunez was an upper-echelon distributor of narcotics. Townsend does not disturb that finding. Accordingly, the court declines to reduce Nunez’s sentence on the basis of the Seventh Circuit’s decision.
The court finds the other grounds raised by Nunez to be insufficient reason for reduction of his sentence. Nunez argued at the time of sentencing that he had a post-release employment opportunity available (albeit with a different concern). This basis, then, has already been considered in connection with Nunez’s sentence. As for the religious dedication and the effect of his sentence on his family, the court finds these to be inappropriate reasons for a reduction in sentence. Therefore, defendant Nunez’s motion is denied.
IT IS SO ORDERED.